This was an action to recover damages for personal injuries suffered in an automobile collision. The machine of Thomas, the defendant below, was being driven by Mabel Brown, his stepdaughter, while the owner was not in the car. At the trial a verdict for the defendant was directed on the ground that it was not shown that Mabel Brown was the agent of the owner. The Court of Appeals reversed and remanded the cause to the court of common pleas, for the reason that "said court erred in directing a verdict at close of plaintiff's testimony on the ground that plaintiff's evidence did not show a scintilla of evidence establishing agency." On consideration of the entire record, this court is of the opinion that the question of agency was one of fact to be determined by inferences to be drawn from the evidence adduced, and that a reversal of the Court of Appeals would involve a determination of the weight and probative force of such inferences. This court not being required to weigh the evidence, the judgment of the Court of Appeals must be affirmed.
Judgment affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON and JONES, JJ., concur. *Page 414